DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 5, 8-9, 11 and 13-14 have been amended changing the scope and contents of the claims.
Claim 12 has been cancelled. 
Applicant’s amendment filed August 18, 2021 overcomes the following objection/rejection(s) from the last Office Action of August 18, 2021:
Rejections to the claims under 35 USC § 103
Allowable Subject Matter
Claims 1-11, 13-14 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record teach methods of checking image quality by extracting characteristic images which meet a threshold. However, none of them alone or in any combination teaches processing only the extracted images in a sequence of images that met the threshold, displaying those for quality analysis, and then proceeding to process the remaining images in the sequence in accordance to the quality analysis as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/COURTNEY JOAN NELSON/Examiner, Art Unit 4173                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668